Citation Nr: 1426082	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for right shoulder degenerative arthritis with tenosynovitis (previously rated as residuals of a right shoulder injury, subluxation of the humerus at the glenoidal joint, Putti-Platt surgery).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 10 percent for the Veteran's right shoulder disability.

In April 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board.  Thereafter, the VLJ who conducted this hearing retired from the Board.  Consequently, in March 2013 the Board sent correspondence to the Veteran offering him the opportunity for a new hearing, before the VLJ who would ultimately decide this case.  The Veteran declined the option of a new hearing, and requested adjudication of his appeal on the merits. 

In May 2013, the Board granted a 20-percent rating for the right shoulder disability, effective September 7, 2007, but remanded a rating in excess of 20 percent.  The appeal has since been returned to the Board.


FINDING OF FACT

The Veteran's right shoulder disability is manifested by instability and guarding, in addition to arthritis with limitation of motion to shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for arthritis of the right shoulder with limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2013).

2.  The criteria for a separate rating of 20 percent, but no higher, for recurrent dislocation of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5202 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. The Duties to Notify and Assist

VA fulfilled the duty to notify by means of an October 2007 letter to the Veteran.  See 38 U.S.C.A. § 5103(a).  VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations in June 2013, October 2010, and October 2007.  Further, there has been substantial compliance with the Board's remand directives, insofar as the RO provided the examinations and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The appellant was also provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

As noted above, the Veteran testified during an April 2010 Travel Board hearing before a Veterans Law Judge (VLJ) of the Board.   Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the outset of the hearing the VLJ explained the issue.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ also remanded the claim to obtain additional evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II. Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Shoulder disability may be evaluated under a variety of regulations and diagnostic codes.  Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5201.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5201.

For VA purposes, normal range of shoulder motion is: forward extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion-the two planes of movement involving lifting the arm from the side-whichever would afford the higher rating.  Yonek v. Shinseki, 722 F.3d, 1355, 1358-59 (2013) (citing Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this diagnostic code.  Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single diagnostic code, a claimant is not entitled to more than one rating for a given disability unless the diagnostic code expressly provides otherwise). 

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes of recurrent dislocation and guarding of all arm movements, or for malunion of the humerus with marked deformity, if the major arm is affected.  38 C.F.R. § 4.71a, DC 5202.  DC 5202 further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.  Id.

DC 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203.

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The evidence reflects a July 2007 private medical evaluation at an orthopedic clinic indicating the Veteran's ongoing right shoulder pain, worsened when he raised his arm up or moved the arm in certain directions.  There was no new trauma to the shoulder.  The pain did not radiate out from the shoulder joint area alone.  On physical examination, there was no visible atrophy.  Range of motion in forward flexion was good, but there was pain experienced in the last 30 degrees of this plane of motion.  Abduction was painful after 90 degrees, and the next 30 degrees past that.  Against resistance he had good rotator cuff strength in forward flexion and abduction.  There was some crepitus from external to internal rotation felt in the right shoulder.  The impression was probable capsule tightness secondary to previous surgery; possible degenerative glenohumeral arthritis changes secondary  to this; and impingement with degenerative osteophytes.  

At an October 2007 examination, the Veteran reported constant pain in the last 12 months with little relief with over-the-counter pain medication, but with relief from a "stronger drug."  On physical examination, the examiner did not note any deformity, instability, weakness, incoordination, decreased speed of joint motion, episodes of subluxation or dislocation, effusions, inflammation, or anklyosis, but did note giving way, pain, and, stiffness.  The Veteran also reported severe, daily flare-ups that lasted for hours and were triggered by reaching above his shoulder and heavy lifting.  The examiner noted point tenderness over the AC joint and guarding of movement.  Range of motion measurements of the right shoulder showed flexion to 160 degrees, abduction to 155 degrees, internal rotation to 90 degrees, and external rotation to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  The examiner made a diagnosis of degenerative arthritis and tenosynovitis of the right shoulder.

Records of VA outpatient treatment show a January 2008 pain clinic initial assessment report in which the Veteran reported a constant 3-4 out of 10 level of pain in his right shoulder, but reported over the last three years it had become worse.  He described the constant nature of the pain as a dull and aching sensation, with exacerbation due to sudden movement of his shoulder and arm with sharp shooting pain.  Sudden movements and sleeping on his right side aggravated the pain.  It was observed that the Veteran had pain with extension, flexion, and abduction at the right shoulder joint.  The assessment was right shoulder tendonopathy; labrum tear; and osteoarthritic changes.  A February 2008 clinical record also reflects an ongoing history of right shoulder pain.  There was measured a full active and passive range of motion in all planes of motion.  There was 5/5 muscle strength in all upper extremity muscles tested.  The Veteran continued to undergo a relevant course of treatment.  In July 2008, forward flexion was to 110 degrees and abduction was to 90 degrees.  Thereafter, on an August 2008 consult, he was able to raise the shoulder but had pain when he tried to go overhead.  The MRI findings showed some tendinitis and tendonopathy of the infraspinatus and supraspinatus tendons.  It was explained that what was giving him the pain was that the muscles were inflamed and did not get enough space to move in the shoulder.  It was felt that with exercises he could build those muscles again and then definitely have less pain in the shoulder and better tone in the muscles.  

A September 2008 record from the same orthopedic clinic as previously denoted that on recent examination, the physician was now able to appreciate definite instability to the shoulder, and could feel the humeral head sublux anteriorly and then pop back into place.  There was a mildly positive sulcus sign but a definite apprehension sign and some pain with the impingement.  It was believed that the Veteran had chronic instability which had probably gone on for years.  There was also chondromalacia seen on the MRI which was consistent with long-standing instability.  

The September 2008 clinical record from another private medical facility denotes continued right upper extremity joint pain.  An x-ray study of this shoulder revealed no acute processes, fractures, or dislocations.  There was a single screw in the humeral head between the greater and lesser tuberosity, retained hardware, postoperative changes.  Osseus and soft tissue structures were within normal limits.  There was age appropriate amount of acromioclavicular joint arthritis and no acromial spur.  Examination revealed active forward flexion to 110 degrees, passive flexion to 120 degrees, and controlled arm descent without scapulothoracic substitution.  There was also external rotation 30 degrees.  The impression was right dislocation arthroprathy.  

A November 2008 VA physical therapy record denotes right shoulder range of motion of flexion to 110 actively, and to 130 passively.  Then on a February 2009 VA consult, the Veteran reported chronic right shoulder pain, weakness and decreased motion.  A physical therapy assessment was done, which included notation of active range of motion in the right shoulder of flexion to 130 degrees, and abduction to 110 degrees, with internal rotation 60 degrees, and external rotation 70 degrees.  On further evaluation in May 2009 by an occupational therapist, there was present forward flexion to 115 degrees, and abduction to 102 degrees.  On a January 2010 VA orthopedic consult, it was felt that the Veteran's     symptoms were due to subacromial impingement due to hypertrophic bursal tissue versus a partial tearing of the rotator cuff/tendinopathy.  On examining the right shoulder, the Veteran had full range of motion.  There was crepitation over the subacromial space. 

In October 2010, the Veteran had another VA examination where he reported similar symptoms of chronic shoulder pain.  He reported receiving multiple shoulder injections with only mild relief of symptoms.  On examination, the examiner noted no signs of deformity, instability, weakness, incoordination, locking episodes, effusions, or inflammation.  However, the Veteran did report that his shoulder gave way, as well as symptoms of instability, pain, stiffness, decreased speed of joint motion, and the same flare-ups he reported in October 2007.  The examiner noted that the Veteran had tenderness over the acromio-clavicular joint and guarding of movement.  Range of motion measurements of the right shoulder showed flexion and abduction each to 130 degrees, and internal and external rotation each to 60 degrees.  Again, there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  The examiner made a diagnosis of degenerative arthritis and rotator cuff tendinopathy.

An October 2011 VA treatment record showed that the Veteran had both flexion and abduction of the right shoulder limited to 90 degrees.  The examiner noted that the Veteran's pain may be a consequence of dynamic instability related to the disruption of the posterior capsular tissue.  An April 2013 VA treatment record showed both forward flexion and abduction to 126 degrees and subtle instability.

During a June 2013 VA examination, the Veteran reported more frequent and worse pain, stiffness, giving way, "snaps," and swelling in his right shoulder.  He reported that his shoulder felt unstable and that he was unable to lift his 35-pound granddaughter.  He reported that flare-ups impacted the function of his arm, were secondary to pain, and had no effect on weakness, fatigability, or incoordination.  He also did not report any additional range of motion loss during flare-ups.  Range of motion measurements of the right shoulder were flexion to 110 degrees with objective evidence of painful motion at 100 degrees, and abduction to 115 degrees with objective evidence of painful motion at 100 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with the same measurements, but with less movement than normal, weakened movement, and pain on movement.  The examiner noted he also had pain on palpation of the right shoulder, and slightly less strength in his right shoulder versus his left on tests for shoulder abduction and forward flexion.  There was no ankylosis of the shoulder joint, but the Veteran did have positive results tests for rotator cuff conditions, instability, and acromioclavicular joint pathology.  The Veteran reported a history of mechanical symptoms of his right shoulder, but denied recurrent dislocation or subluxation.  The examiner made a diagnosis of acromioclavicular arthritis of the right shoulder.

A review of the record shows the Veteran receives VA and private treatment for his right shoulder disability.  However, there is no indication from the records that his symptoms or treatment differs from that described.  During his April 2010 hearing, the Veteran reported he had been told he may need a shoulder replacement at some point.  He also reported his shoulder had a dramatic impact on cutting the grass, playing tennis, and learning to play golf.

In this case, the Board notes that the Veteran does not have scapulohumeral articulation or ankylosis; fibrous union of the humerus, nonunion (false flail joint) of the humerus, or loss of head of (flail shoulder) the humerus; or malunion or nonunion of the clavicle or scapula.  The VA examiner in June 2013 stated that the Veteran did have impairment of the clavicle or scapula, but described this as arthritic symptoms with pain at palpation of the AC joint; there was no indication of malunion of nonunion of the clavicle or scapula.  Thus, the Veteran's right shoulder disability will not be rated on any of those bases.

Based on the evidence of record, the Veteran's right shoulder disability does more nearly approximate the criteria for a rating greater than 20 percent based on limitation of motion.  There is no evidence of motion limited to midway between the side and shoulder level, as is required by Diagnostic Code 5201 for a 30 percent rating for the major extremity.  As the Veteran was able to abduct his right shoulder to the side to, at worst, 90 degrees, so at shoulder level, there is no evidence that his motion was limited to midway between the side and shoulder level, to 45 degrees.  Thus, DC 5201 may not serve as a basis for an increased rating.  

When evaluating disabilities of the musculoskeletal system, consideration must also be given to functional loss due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45 (2013).  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  A higher rating is not warranted under these criteria.  According to the VA examination reports, there were no additional limitations of motion on repeat testing.  Further, the fact that pain may be present on range of motion does not alone establish entitlement to a rating higher than 20 percent under sections 4.40 and 4.45, as pain must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' . . . in order to constitute functional loss" warranting a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Accordingly, a rating higher than 20 percent is not warranted under sections 4.40 and 4.45.  

The Board has considered the application of other diagnostic codes, and finds that a separate 20 percent rating is warranted under DC 5202 for impairment of the humerus with recurrent dislocation of the shoulder.  See 38 C.F.R. § 4.71a.  Under DC 5202, a 20 percent rating may be assigned for recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  Although the Veteran has not had any dislocation of his right shoulder since his surgery many years ago, the private and VA treatment records dated throughout the appellate period do show that he has instability of the right shoulder and guarding.  Thus, the Veteran's symptoms approximate the criteria for a 20 percent rating under DC 5202.  The criteria for a 30 percent rating for frequent episodes of shoulder dislocation with guarding of all arm movements are not approximated at any time.  Again, the Veteran has had no actual shoulder dislocations for many years; only instability is currently shown.  Assuming that instability could be characterized as malunion of the humerus, there is no evidence of marked deformity warranting the assignment of a 30 percent rating under DC 5202.  The October 2007 and October 2010 VA examiners both reported that there was no deformity of the Veteran's right shoulder.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  But here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right shoulder disability-namely, pain with limitation of motion, instability, and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5003, 5201, 5202.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating in excess of 20 percent for arthritis of the right shoulder with limitation of motion under Diagnostic Code 5003-5201 is denied.

Entitlement to a separate disability rating of 20 percent for a recurrent dislocation of the right shoulder under Diagnostic Code 5202 is granted.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


